Citation Nr: 0433410	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  99-11 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for depression and/or 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

Appellant, and his mother and former spouse



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.  By rating decisions issued in August 1997 and 
September 1997, the originating agency denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran was informed by letter of each of those adverse 
determinations and did not appeal within the one year 
prescribed period.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a March 1999 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
what it characterized as a reopened claim for service 
connection for PTSD; as well, the RO denied service 
connection for depression and/or bipolar disorder.  The April 
1999 statement of the case (SOC) does not provide laws and 
regulations on finality nor does it discuss the unappealed 
August 1997 and September 1997 rating decisions that denied 
claims of service connection for PTSD.  

The March 1999 rating decision was actually a merits-
adjudication of the issue characterized as a reopened claim 
of service connection for PTSD.  In effect, the RO implicitly 
determined that new and material evidence had been received 
to reopen the claim of service connection for PTSD.  

Although the RO adjudicated the issue of service connection 
for PTSD on a de novo basis, the issue was initially denied 
by the RO in the unappealed rating decisions referenced 
above.  Therefore, the claim can only be reopened upon 
submission of new and material evidence.  The veteran was not 
prejudiced by the RO's action in that a de novo review is a 
lower threshold in establishing a claim of service 
connection.  However, the Board must initially determine 
whether the appellant presented new and material evidence 
sufficient to reopen the service connection claim because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the 
Board has modified the issue to reflect the appropriate 
adjudicatory consideration of the veteran's claim, as 
indicated on the title page of this decision.

A hearing was held in August 1999 at the RO before a local 
hearing officer.  Subsequently, a videoconference hearing was 
conducted before the undersigned Acting Veterans Law Judge in 
August 2004.  Transcripts of the proceedings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).

The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires that VA notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The claims file does not contain notice to the veteran 
clearly specifying the type of evidence needed to 
substantiate his claims of service connection for PTSD or for 
bipolar disorder/depression, or notice to him clearly 
delineating whose specific responsibility-his or VA's, it is 
for obtaining this supporting evidence, particularly any 
nexus evidence.  Quartuccio; Charles.  Thus, further 
development is in order.

At the veteran's personal hearing in August 2004, he 
testified that he was receiving disability benefits from the 
Social Security Administration (SSA) because of bipolar 
disorder.  He also provided testimony that suggested he might 
have received treatment for psychiatric conditions during 
2004 at a VA medical facility in Florida.  

The claims file contains a November 1999 letter from SSA 
awarding the veteran disability benefits, but does not 
specify the condition/s upon which that award was based.  
VA's duty to assist includes obtaining records from SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

The most recent VA mental health clinic treatment note of 
December 2003, from West Haven, Connecticut, indicates that 
the veteran's case file was to be closed as he was moving to 
Florida where he was to receive treatment at the VA medical 
facility at West Palm Beach.  He was advised to have his 
medical records transferred to that facility.  VA's duty to 
assist includes obtaining and developing available facts and 
evidence to support a veteran's claim.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claims at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent.  Compliance 
requires that the appellant be notified, 
by letter, of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate his claims.  A general form 
letter, prepared by the RO, not 
specifically addressing the claims at 
issue, is unacceptable.  The RO also must 
indicate which specific portion of the 
evidence, if any, is to be provided by 
him, and which specific portion, if any, 
VA will attempt to obtain on his behalf.  
Also ask that he submit any relevant 
evidence in his possession that he has 
yet to submit to VA.

2.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

3.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
PTSD or bipolar disorder/depression since 
January 2004.  Specifically, obtain any 
VA mental health clinic records, prepared 
since January 2004, at the West Palm 
Beach VA mental health clinic.  
Obtain all indicated records that are not 
already included in the claims file.

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K.  PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




